Exhibit 10.7

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP

ANNUAL PERFORMANCE-BASED INCENTIVE PLAN

PURPOSE

The MGM Growth Properties Operating Partnership LP Annual Performance-Based
Incentive Plan (the “Plan”) is an annual short-term incentive plan designed to
reward employees of MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership (the “Company”), for achieving pre-established corporate
performance goals. The Plan is intended to provide an incentive for superior
performance and to motivate participating officers toward the highest levels of
achievement and business results, to tie their goals and interests to those of
the Company, its affiliates and, ultimately, the shareholders of MGM Growth
Properties LLC, a Delaware limited liability company and indirect affiliate of
the Company (“MGP”), and to enable the Company to attract and retain highly
qualified executive officers.

ARTICLE 1

ELIGIBILITY AND PARTICIPATION

1.1 All employees of the Company are eligible to participate in the Plan. At or
prior to the time performance objectives for a “Performance Period” are
established, as defined in Section 2.2 below, the board of managers of MGM
Growth Properties OP GP LLC, a Delaware limited liability company, which is the
general partner of the Company (the “Board”), will designate which of its
employees of the Company among those eligible shall participate in the Plan for
such Performance Period (the “Participants”).

ARTICLE 2

PLAN YEAR, PERFORMANCE PERIODS AND PERFORMANCE OBJECTIVES

2.1 The fiscal year of the Plan (the “Plan Year”) shall be the fiscal year
beginning on January 1 and ending on December 31; provided, that for 2016, the
Plan year shall be the short year commencing on April 19, 2016, and ending on
December 31, 2016. The performance period with respect to which bonuses shall be
calculated and paid under the Plan (the “Performance Period”) shall generally be
the Plan Year but may be longer or shorter than a Plan Year; provided, however,
that the Board shall have the authority to designate different Performance
Periods under the Plan, which need not be identical for all Participants.

2.2 Generally, within the first ninety days of each Performance Period, the
Board shall establish in writing, with respect to such Performance Period,
(a) one or more performance goals, (b) a target objective or objectives with
respect to such performance goals and (c) a formula or method for computing the
amount of bonus compensation awardable to a Participant if the performance goals
are attained.

2.3 Performance goals shall be based upon achievement of performance measures
specified by the Board. Performance measures under this Plan include:



--------------------------------------------------------------------------------

(a) Market share;

(b) Gross revenue;

(c) Pretax operating income;

(d) Net earnings or net income (before or after taxes);

(e) Earnings per share (or other equity interest);

(f) Net sales or revenue growth;

(g) Net operating profit;

(h) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

(i) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

(j) Earnings before or after taxes, interest, depreciation, and/or amortization;

(k) Gross or operating margins;

(l) Productivity;

(m) Productivity ratios;

(n) Cost reductions and savings;

(o) Share (or other equity) price (including, but not limited to, growth
measures);

(p) Consummation of debt and equity offerings;

(q) Equity capital raised;

(r) Expense targets;

(s) Margins;

(t) Operating efficiency;

(u) Market share;

(v) Customer satisfaction;

(w) Working capital targets;

 

2



--------------------------------------------------------------------------------

(x) Economic value added or EVA® (net operating profit after tax minus the sum
of capital multiplied by the cost of capital);

(y) Total shareholder return;

(z) Actual or adjusted funds from operations (FFO);

(aa) Actual or adjusted funds from acquisitions (FFA); and

(bb) Such other business and/or personal criteria as may be deemed appropriate
by the Board.

Any performance measures may be used to measure the performance of the Company,
any of its affiliates (including MGP) or operating units or any combination of
the foregoing, annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to a previous year’s result as
the Board may deem appropriate, or any of the above performance measures as
compared to the performance of a group of comparator companies, or published or
special index that the Board, in its sole discretion, deems appropriate, or the
Board may select performance measure (o) above as compared to various stock
market indices. The Board also has the authority to provide for accelerated
vesting of any bonus award based on the achievement of performance goals
pursuant to the performance measures specified in this Section 2.3.

2.4 The Board may provide that any evaluation of performance may include or
exclude, and may adjust the performance goals (including to prorate goals and
payments for a partial Performance Period) in the event of, any of the following
events that occurs during a Performance Period: (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in applicable accounting provisions and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in MGP’s annual report to shareholders for the applicable
year, (f) other nonrecurring events such as mergers, acquisitions,
reorganizations, spinoffs or divestitures, (g) foreign exchange gains and
losses, (h) financing transactions and (i) such other occurrences as may be
deemed appropriate by the Board in its sole discretion.

ARTICLE 3

DETERMINATION OF BONUS AWARDS

3.1 As soon as practicable after the end of each Performance Period (or such
sooner time as the performance goals have been met), the Board shall certify to
what extent the Company and the Participants have achieved the performance goal
or goals for such Performance Period, and the Board shall calculate the amount
of each Participant’s bonus for such Performance Period based upon the
performance goals, objectives and computation formulae for such Performance
Period established pursuant to Section 2.2 above.

3.2 No Participant’s bonus award for any Plan Year shall exceed the sum of
$8,000,000.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENT OF BONUS AWARDS

4.1 Approved bonus awards shall be payable by the Company or any of its
affiliates. Payment may be made in cash and/or, solely in the case of payment by
MGP, Class A common shares of MGP, issued pursuant to the MGM Growth Properties
LLC 2016 Omnibus Incentive Plan and subject to such terms and conditions,
including performance hurdles, vesting and contingencies, as may be permitted
thereunder. Payment shall be made to a Participant, or to the Participant’s
estate in the event of the Participant’s death, as soon as practicable during,
and generally by March 15th of, the Plan Year following the Plan Year to which
the bonus awards relate.

4.2 A bonus award that would otherwise be payable to a Participant who is not
employed by the Company or one of its affiliates on the last day of a
Performance Period or on such sooner date as the performance goals have been met
may be prorated or not paid based on rules to be established by the Board for
the administration of the Plan.

ARTICLE 5

OTHER TERMS AND CONDITIONS

5.1 No person shall have any legal claim to be granted an award under the Plan,
and the Board shall have no obligation to treat Participants uniformly. Except
as may be otherwise required by law, bonus awards under the Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary. Bonuses awarded under the Plan shall be payable from
the general assets of the Company, and no Participant shall have any claim with
respect to any specific assets of the Company.

5.2 Neither the Plan nor any action taken under the Plan shall be construed as
giving any employee the right to be retained in the employ of the Company or any
affiliate or to obligate the Company or any affiliate to maintain any employee’s
compensation at any level.

5.3 The Company or any of its affiliates may deduct from any award any
applicable withholding taxes or any amounts owed by the employee to the Company
or any of its affiliates.

5.4 All bonus awards shall be subject to the Company’s and MGP’s clawback
policies as may be in effect from time to time.

5.5 The Company intends that the Plan and all bonus awards avoid the imposition
of additional taxes, interest, and penalties pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and, accordingly, the
Plan shall be interpreted to that end. Notwithstanding any contrary provision in
the Plan, any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code) that are otherwise required to be paid
under the Plan to a “specified employee” (as defined under Section 409A of the
Code) as a result of his or her termination of employment (which for this
purpose shall mean a “separation from service” under Section 409A of the Code)
shall be delayed for the first six months

 

4



--------------------------------------------------------------------------------

following such termination (or, if earlier, the date of death of the specified
employee) and shall instead be paid on the first payroll date that immediately
follows the end of such six-month period (or the first payroll date scheduled
after the death of the specified employee).

ARTICLE 6

ADMINISTRATION

6.1 The Plan shall be administered by the Board, which shall have full power and
authority to administer and interpret the provisions of the Plan, to resolve any
inconsistencies or ambiguities, provide for any omissions and resolve any
conflicts under the Plan, and to adopt such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan and for the
conduct of its business as it deems necessary or advisable.

6.2 The Board shall have full power to delegate to a Committee comprised of one
or more of its members all or any number of its administrative or other duties
or powers under this Plan. If the Board delegates such duties or powers to a
Committee, all references under this Plan to the “Board” shall be interpreted to
include such Committee.

6.3 The Board may rely on opinions, reports or statements of officers or
employees of the Company or any affiliate thereof and of Company counsel (inside
or retained counsel), public accountants and other professional or expert
persons.

6.4 The Board reserves the right to amend or terminate the Plan in whole or in
part at any time.

6.5 No member of the Board shall be liable for any action taken or omitted to be
taken or for any determination made by him or her in good faith with respect to
the Plan, and the Company shall indemnify and hold harmless each member of the
Board against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the Board)
arising out of any act or omission in connection with the administration or
interpretation of the Plan, unless arising out of such person’s own fraud or bad
faith.

6.6 The place of administration of the Plan shall be the State of Nevada, and
the validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Delaware.

*        *        *

 

5